DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 10/1/21 is acknowledged.
Claims 22-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/1/21.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) include: “circuitry for determining if any of said first and second openings is plugged” in claims 16-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claims 1 and 20 recite,  “a housing providing first and second openings, wherein the first opening is configured for coupling a first ion probe accommodating sample flow rates in a nanoflow regime to the housing and the second opening is configured for coupling a second ion probe accommodating sample flow rates above nanoflow range to the housing.” It is unclear from this limitation, as well as from the other limitations in the claims, whether the probes are part of the claimed invention or are only used to describe the configuration of the housing. To the extent that the probes are describing the configuration of the housing, it is unclear how the flowrate of the probes implies any particular structure in the housing. Furthermore, if the probes are meant to be part of the claimed invention, then their recitation in the claims is highly misleading, since they are only described in the context of the configuration of the housing. For the purposes of examination, the claims will be 
Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites, “said first and second heaters.” Claim 7 recites, “said heaters.”  There is insufficient antecedent basis for these limitations in the claim. Furthermore, it is unclear whether this limitation requires two heaters, or only accommodates the possibility of two heaters. The claim will be interpreted as though it requires that the heater of claim 5 is non-coaxial with respect to an axis of one of the two probes.
Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites, “an orifice of said curtain plate.” An orifice is already recited in claim 8, upon which claim 9 depends. Accordingly, it is unclear whether the recitation of “an orifice” in claim 9 refers to the same orifice as is recited in claim 8. For the purposes of examination claim 9 will be interpreted as though it recited “the orifice.” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-9, 11-15, 19-21 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by US 2001/0013579 A1 [Andrien].

Regarding Claim 1:
Andrien teaches an ion source for use in a mass spectrometry system (abstract), comprising: 
a housing providing first and second openings (Fig. 8 (161) has opening for each of the three demonstrated probes), 
wherein the first opening is configured for coupling a first ion probe (opening through which (171) passes) accommodating sample flow rates in a nanoflow regime to the housing and the second opening is configured for coupling a second ion probe (opening through which (173 or 175) pass) accommodating sample flow rates above nanoflow range to the housing (The above italicized limitations describe the openings in the housing in terms of the flow rate of a probe passing there through. Para 50 of Andrien notes that its probes are capable of such flow rates. Since its probes pass through opening in its housing, said opening must be configured to accommodate probes of the claimed flow rates.), 
each of said ion probes comprising a discharge tip for ionizing at least a constituent of a sample received by said probe (The above italicized limitations describe the opening in the housing in terms of the tip of a probe passing there through. Paras 58 and 44 describes the tips of ESI probes. Figs. 12 and 13 demonstrate the tips. Therefore, it is clear that the opening is configured to accommodate a probe having such a tip.), 
wherein each of said probes comprises an emitter fixedly positioned relative to a discharge tip of the probe (The above italicized limitations describe the opening in the housing in terms of the tip of a probe passing there through. Para 44 describes the ESI probes and the discharge tip thereof. Figs. 12 and 13 demonstrate the discharge tips positioned fixedly with respect to the emitter tip. Therefore, it is clear that the opening is configured to accommodate a probe having such a tip.). 

Regarding Claim 2:
Andrien teaches the ion source of claim 1, wherein said two openings are configured such that said first and second probes are disposed at an angle relative to one another (Fig. 8 shows such an angle). 

Regarding Claim 4:
Andrien teaches the ion source of claim 1, wherein said housing and said probes are configured such that the probes can be interchangeably disposed in said housing (para 59 describes moving the probes to different openings, i.e., that the probes are interchangeable in said openings). 

Regarding Claim 5:
Andrien teaches the ion source of claim 1, further comprising at least one heater disposed in said housing (Fig. 1 (168), para 58). 

Regarding Claim 6:
Andrien teaches the ion source of claim 5, wherein said first and second heaters are disposed non-coaxially relative to a longitudinal axis of at least one of said first and second probes (heater (168) is not coaxial relative to the tilted probes). 

Regarding Claim 7:
Andrien teaches the ion source of claim 6, wherein said heaters and said at least one probe are arranged in a non-coplanar manner ((168) is not coplanar with (175)). 

Regarding Claim 8:
Andrien teaches the ion source of claim 1, wherein said ion source is configured for interfacing with a curtain plate of a mass spectrometer (Fig. 8 shows the housing interfacing with curtain plate (166) of the mass spectrometer. Therefore, it is clear that the housing of the ion source has the claimed configuration), wherein said curtain plate comprises an orifice through which at least a portion of the ions generated by any of said first and second ion probes enters downstream components of the mass spectrometer (as shown in Fig. 8). 

Regarding Claim 9:
Andrien teaches the ion source of claim 8, wherein said first opening of the housing and said first probe are configured such that said first probe is positioned in the housing such that a longitudinal axis thereof is substantially co-axial with a central axis associated with an orifice of said curtain plate  (as shown in Fig. 8).

Regarding Claim 11:
Andrien teaches the ion source of claim 1, wherein said first and second openings of the housing are configured for positioning said first and second ion probes in the housing such that discharge tips thereof are non-adjustably disposed relative to said orifice of the curtain plate (paras 57 and 59 recite that the probes, and the tips thereof, may be disposed in a fixed, i.e. non-adjustable, fashion). 

Regarding Claim 12:
Andrien teaches the ion source of claim 1, wherein said ion source is operable with any of said first or said second probe (para 58). 

Regarding Claim 13:
Andrien teaches the ion source of claim 1, wherein said ion source is operable with at least one of said first and second ion probes (para 58). 

Regarding Claim 14:
Andrien teaches the ion source of claim 1, wherein any of said first and second ion probe is an electrospray ion probe (para 58).

Regarding Claim 15:
Andrien teaches the ion source of claim 14, wherein said electrospray ion probe comprises a nebulization assist (paras 49, 50, 59, 60). 

Regarding Claim 19:
Andrien teaches the ion source of claim 1, wherein the source housing is sealed (para 60 states that the ions in chamber (161) are transferred into the vacuum chamber. This is understood to mean that the chamber (161) is sealed from outside contaminants to the extent that the vacuum chamber can remove ionized samples) and comprises an actively pumped exhaust for removing gaseous by-products (para 60- the vacuum is inherently provided by active pumping, and such pumping would remove by-products of the probes, e.g., nebulization gas). 

Regarding Claim 20:
Andrien teaches a mass spectrometer system, comprising: 
an ion source for generating ions (Fig. 8), 
a curtain plate having an orifice for receiving at least a portion of said ions (Fig. 8 (166)), and 
one or more mass analyzers disposed downstream of said orifice of the curtain plate (para 60), 
wherein said ion source comprises: 
a housing ((161)) providing first and second openings  (opening through which (171, 173, and175) pass), 
wherein the first opening is configured for coupling a first ion probe accommodating sample flow rates in a nanoflow regime to the housing and the second opening is configured for coupling a second ion probe accommodating sample flow rates above nanoflow range to the housing (The above italicized limitations describe the openings in the housing in terms of the flow rate of probes passing there through. Para 50 of Andrien notes that its probes are capable of such flow rates. Since its probes pass through opening in its housing, said openings must be configured to accommodate probes of the claimed flow rates.),
each of said ion probes comprising an emitter for ionizing at least one constituent of a sample flowing through the ion probe, wherein the emitter of each of said ion probes is fixedly positioned relative to a discharge tip of the ion probe (The above italicized limitations describe the opening in the housing in terms of the tip of a probe passing there through. Para 44 describes the ESI probes as well as the discharge and emitter tip thereof. Figs. 12 and 13 demonstrate the discharge tips positioned fixedly with respect to the emitter tip. Therefore, it is clear that the opening is configured to accommodate a probe having such tips.). 

Regarding Claim 21:
Andrien teaches the mass spectrometer of claim 20, wherein said openings of the housing are configured such that said ion probes can be positioned in the housing such that a discharge tip of each probe is positioned non-adjustably relative to said orifice of the curtain plate (paras 57 and 59 recite that the probes, and the tips thereof, may be disposed in a fixed, i.e. non-adjustable, fashion).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Andrien.

Regarding Claim 3:
Andrien teaches the ion source of claim 2, but fails to specify that said angle is about 90 degrees. 
Optimizing the angle of the probe is well within the bounds of normal experimentation. See MPEP 2144.05 II (A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, “[a] particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In the case at hand, Andrien teaches that the angle of the probe relative to the spectrometer inlet capillary is a variable which achieves a recognized result or optimizing analytical performance (paras 58-59). Therefore, the prior art teaches adjusting the probes’ angles and identifies said angles as result-effective variables. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective time of filing to adjust the second probe to be displaced approximately 90 degrees from the first probe since it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.

Regarding Claim 10:
Andrien teaches the ion source of claim 9, but fails to teach that said second opening of the housing and said second probe are configured for positioning said probe in the housing such that a longitudinal axis thereof is substantially orthogonal to said orifice axis. 
Optimizing the angle of the probes with respect to the orifice is well within the bounds of normal experimentation. See MPEP 2144.05 II (A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, “[a] particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In the case at hand, Andrien teaches that the angle of the probe relative to the spectrometer inlet capillary is a variable which achieves a recognized result or optimizing analytical performance (paras 58-59). Therefore, the prior art teaches adjusting the probes’ angles and identifies said angles as result-effective variables. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective time of filing to adjust the second probe to be displaced approximately 90 degrees with respect to the orifice axis since it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Andrien in view of US 2017/0294296 A1 [Trivett].

Regarding Claim 16:
Andrien teaches the ion source of claim 1, but fails to teach the source further comprising circuitry for determining if any of said first and second openings is plugged. 
Such circuitry is interpreted under 35 USC 112(f) as corresponding to instant Fig. 6. It comprises a circuit and some manner of determining the resistance of the circuit as a proxy for a plugged opening. 
Trivett teaches a voltage switch, i.e., a circuit, to determine whether an opening in a housing is capped, i.e., plugged (para 228). This acts as a determination of resistance in that the unplugged opening entails an open switch which has too much resistance to complete a circuit, whereas a plugged opening is a closed switch with minimal resistance. It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the plug Trivett to Andrien. One would have been motivated to do so since this would prevent a user from coming into contact with a high voltage (Trivett para 228).

Regarding Claim 17:
The modified invention of claim 16 teaches the ion source of claim 16, further comprising at least one cap having a resistive element for plugging at least one said openings in absence of an ion probe being coupled to that opening. This is taught at paras 219-221, and Figs. 12a-b (240) of Trivett. At least liquid line (118) passing through the cap is insulating.
Allowable Subject Matter
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881